UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2283


In re: KENNETH ROSHAUN REID,

                    Petitioner.


             On Petition for a Writ of Mandamus. (0:04-cr-00353-CMC-1)


Submitted: February 23, 2021                                 Decided: February 25, 2021


Before MOTZ, KEENAN, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kenneth Roshaun Reid, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Roshaun Reid has filed a petition for a writ of mandamus and two

supplements, seeking an order from this court directing the district court to execute the

mandate of this court’s prior judgment, transmitting that judgment to the district court,

ordering that he be released from prison, and ordering that he be transferred to South

Carolina state custody. We conclude that Reid is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Mandamus relief is available only when the

petitioner has a clear right to the relief sought.      Murphy-Brown, 907 F.3d at 795.

Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

       The relief sought by Reid is not available by way of mandamus. Accordingly, we

deny the petition for a writ of mandamus as supplemented. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2